FILED
                             NOT FOR PUBLICATION
                                                                               DEC 17 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MINERVA SANCHEZ BELLO;                           No.    18-72229
GERARDO ORTUNO SANCHEZ;
ULISES URIEL ORTUNO SANCHEZ,                     Agency Nos.         A206-915-332
                                                                     A206-915-333
              Petitioners,                                           A206-915-334

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 8, 2020**
                                Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Lead Petitioner Minerva Sanchez Bello and her two sons seek review of the

decision of the Board of Immigration Appeals (BIA) dismissing their appeal of the

denial of their application for asylum, withholding of removal, and relief under the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. §

1252.

        Under the Immigration and Nationality Act, an applicant seeking asylum or

withholding of removal must demonstrate past persecution or a well-founded fear

of future persecution based on “race, religion, nationality, membership in a

particular social group, or political opinion.” Duran-Rodriguez v. Barr, 918 F.3d
1025, 1028 (9th Cir. 2019) (citation omitted). The agency’s determination that the

petitioners failed to establish harm related to race, religion, nationality,

membership in a particular social group, or political opinion was supported by

substantial evidence. See id. (reviewing the BIA decision for substantial evidence).

The lead petitioner was unable to persuade the Immigration Judge or the BIA that

her husband was killed by members of the cartel, leaving the reason for his death

unknown.

        Substantial evidence also supports the agency’s finding that survivors of

bus and limo drivers who have been shot by cartel members; male, gang-aged

members who resist recruitment; the Ortuno family of chauffeurs; and sons of the

Ortuno family of chauffeurs, are not recognized social groups in Mexico. To

establish a cognizable social group, an applicant must demonstrate that “the

proposed social group is (1) composed of members who share a common


                                            2
immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.” Conde Quevedo v. Barr, 947 F.3d 1238, 1242 (9th

Cir. 2020) (citations and internal quotation marks omitted). There must also be

evidence demonstrating that society perceives the “persons sharing the particular

characteristic to be a group.” Reyes v. Lynch, 842 F.3d 1125, 1131, 1135 (9th Cir.

2016) (holding that the BIA’s articulation of the social group requirement was

reasonable) (emphasis omitted). Petitioners failed to present evidence

demonstrating that society views their proposed social groups as sharing a

particular characteristic that defines the groups. See id. at 1131-32.

      An applicant qualifies for CAT relief if she demonstrates “that torture would

be inflicted by or at the instigation of or with the consent or acquiescence of a

public official or other person acting in an official capacity.” Singh v. Whitaker,

914 F.3d 654, 662 (9th Cir. 2019) (citation and internal quotation marks omitted).

      Substantial evidence supports the agency’s finding that the Petitioners did

not meet their burden, as their claims of likelihood of torture were speculative. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (concluding that the

possibility of torture remained too speculative to compel reversal).

      PETITION DENIED.




                                           3